705



OFFICE   OF THE   AlTORNEY. GENERAL   OF TEXAS
                      AUSTIN
limrorable ree B. @'ebb - Page 2




         thtWefOP6, the mnt        ai $OO@O.M) by the
         P. D. I. C. conpletely dlscha~ges its in-
         surance liability. Vlth this, the tounty
         officials do not agree.

              *A list of all aooouuts 5nvolred Is
         attached hereto and mde a pwt hereof.
         The names of the several aecosnts are the
         ttame as appear on t&e bankbooks  andthe
         reoords aitheC~u&yTrsaauver.       Each OP
         these Docounts was arrrribd separately, and
         on a separate sheet by ths bank, also by
         the respective County oftiolals. This
         list Indicates which aocouuts rere carried
         by the Chnty   Treqtrer, snd *blah were
         carried by the Tax AssessOr-COllectOr.

               lDM s th ea umfq
                              Inuty8a mnltlt
                                         c a r-
         rle$ by the Qamty  Treasuv'O.v,0~ aavried
         by the 28x AssessOrZolleetor,   hsld in
         tt’ust or Othemiws, enjOy sudi aatual
         separate owners&k+ as to entitle it to
         separate Simarazme wader the terms 0f
         the P.D. I. Q. ActF

         Some the 8go the writer had secaslop to investS-
gate the qtmstion presented By Jomr lettm, ant%atier date
of lkr%h 20,~ZB22, as compel f0r t&e Paak%ug Co?miosfeuer,
he advised t&at ~ffioe~ as POllorar

               Wr. B&reary   (fmmsr Btmldq   Corn-
          tiseioner) bupzirsd of the Redkwal De-
          podt Insurance Corpemtien   as followst
               *VKndly  inlorm us by return    alr-
          nuil the pmteetion af?OrdOd eauh polifi-
          eal subdivik&m aoe0unt POr 00gxt;y tnnds.
          Ror instame, we are a coppty depository
          faP Bell couwy, rexes, and rariotis road
          districts and mmmm   seh~oal distriats in
          said county, aad it is our umderetzm%iq
          that each sepmate nnlt, seh001~dlstriet,
          or road distrfet amount is ptwteetsd      up
          to $6000.00.*
               @The IQeoutlve Assistant to the fZomp-
          troller of Curmmey replied by wire, as
          follovs$
mmwable   Joe E. Vebb - Page S
Bouorahle doe E. Webb - l?a.ge
                             4




tion dlstriots sod the like are legal entitles eligible
in all respects to have and to Claim the proteotien of
the iusuranoe given by the Federal Deposit Insurauce
Corporation.

         Vhere such legal entity ans a deposft aecmuut
and the fact of ownership appears from the bauk*s books,
there can be no doubt of its right to the Insurance
thereof to the mariraun amount of the inairidual aocouut.

          hnother lustauce of such right, very closely
ak3.u to, if not identloal nith the above, is the ease
of an account by one depositor in trust for suother
person or specific use.

         The Cipcn.itCourt of Appeals* opluionabme
cited dlseusses especially this latter @am? of the
problem.

          This well-reasoned opinion sakes clear that
f%u%b on deposits in banks, representlug a trust, held
In fact or in lav for a definite purpose, snd uot rith-
in the general control of the deposifov, are deposits
for the account of the cestui qne trustent amI not
those of the actual depositor , entltled ux&er the Federal
Eeservt~ Act to the insurance afforded by the Federal De-
posit Iusuranae Corporation to the e        amount for in-
dividual accounts.

         The principles aunounaedinfhatdeoialon     are
oontrolllng of the questions propoun%ed by you. The
essence of those principles is that the real ovuer of
the account, whether it be a peliticel subd%visiou of
the State or county, or a benefl&ary   of a trust; aud
where that ownership appears frem the bauk*s books,
each such separate legal entity or trustee, as the ease
my be, iS entitled t0 the siaXix~?IXIimur~e UpOn its
or his account- These priuciples, vhen rightly applied,
vi11 answer your inquiries above set forth. It would
serve no useful purpose to elaborate upon suoh prinel-
pies to the point of cousldering the various respective
funds listed and appended to your letter of Inquiry.
As County Attorney you are quite familiar ulth these
funds and their esaot status as to real ovnerehip, and
are likewise capable of determinlng each of them in the
light of this opinion, especially the cas5dy Opinion,
SIonorablfsJoe 33. Webb - Page 19




wb.iah appears t0 be the latest eXpOSitiO?I    Of   the law
upon this question.

         WC have assumed, as stated by you in your let-
ter, that *each of the accounts was carried seprately
and on a sepsratc sheet by the bank."

         Trusting that this sill hate answered your In-
quiries satlsfsctorilg, re are



                                Yours very truly

                             ATL'LTOBlaY
                                      GBmRAL        OF 'IlmAs /e




             APPROVEDI"EB 15, 1940



             ATTORNEY GENERAL OF TEXAS